       Case 2:19-cr-00156-JAM Document 27 Filed 05/27/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     MATTHEW LEE ROBERSON
6
7                            IN THE UNITED STATES DISTRICT COURT
8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                     Case No. 2:19-cr-156-JAM
10
                      Plaintiff,                    STIPULATION AND ORDER TO CONTINUE
11                                                  STATUS CONFERENCE
              v.
12
      MATTHEW LEE ROBERSON, et al.,                  DATE:           June 2, 2020
13                                                   TIME            9:15 a.m.
                      Defendants.                    JUDGE:          Hon. John A. Mendez
14
15          By this stipulation, the parties move to continue the status conference until July 14, 2020,
16   and to exclude time between June 2, 2020 and July 14, 2020, under Local Code T4.
17          The parties agree and stipulate, and request that the Court find the following:
18          a.       The government will be producing additional discovery which defense counsel
19   will need further time to review, discuss with the defendant and to pursue investigation. Defense
20   counsel and the government are continuing their pre-trial discussions toward a possible
21   resolution.
22          b.       Defense counsel believes that failure to grant the above-requested continuance
23   would deny counsel the reasonable time necessary for effective preparation, taking into account
24   the exercise of due diligence.
25          c.       Based on the above-stated findings, the ends of justice served by continuing the
26   case as requested outweigh the interest of the public and the defendants in a trial within the
27   original date prescribed by the Speedy Trial Act.
28          d.        For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
      Stipulation and [Proposed] Order to Continue
                                                     -1-         United States v. Roberson, 2:19-cr-156-JAM
      Status Conference
       Case 2:19-cr-00156-JAM Document 27 Filed 05/27/20 Page 2 of 3



1    3161, et seq., within which trial must commence, the time period of June 2, 2020 to July 14,
2    2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code
3    T4] because it results from a continuance granted by the Court at defendants’ request on the basis
4    of the Court’s finding that the ends of justice served by taking such action outweigh the best
5    interest of the public and the defendants in a speedy trial.
6            Nothing in this stipulation and order shall preclude a finding that other provisions of the
7    Speedy Trial Act dictate that additional time periods are excludable from the period within which
8    a trial must commence.
9
     DATED: May 26, 2020                             Respectfully submitted,
10
                                                     HEATHER E. WILLIAMS
11                                                   Federal Defender

12                                                   /s/ Noa E. Oren
                                                     NOA E. OREN
13
                                                     Assistant Federal Defender
14                                                   Attorney for Matthew Lee Roberson

15
     DATED: May 26, 2020                             /s/ David Delmar Fischer
16                                                   DAVID D. FISCHER
17                                                   Attorney for Randy Lee Collins

18
     DATED: May 26, 2020                             MCGREGOR W. SCOTT
19                                                   United States Attorney
20
                                                     /s/ Jason S. Hitt
21                                                   JASON S. HITT
                                                     Assistant United States Attorney
22                                                   Attorney for Plaintiff
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue
                                                       -2-          United States v. Roberson, 2:19-cr-156-JAM
      Status Conference
       Case 2:19-cr-00156-JAM Document 27 Filed 05/27/20 Page 3 of 3



1                                                    ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on July 14, 2020, at 9:00 a.m. The Court orders the
9    time from June 2, 2020 up to and including July 14, 2020, excluded from computation of time
10   within which the trial of this case must commence under the Speedy Trial Act, pursuant to 18
11   U.S.C. §§3161(h)(7), and Local Code T4.
12
13   Dated: May 26, 2020                                    /s/ John A. Mendez____________
                                                            Hon. John A. Mendez
14                                                          United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue
                                                      -3-          United States v. Roberson, 2:19-cr-156-JAM
      Status Conference
